IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                IN AND FOR NEW CASTLE COUNTY

                                      )
STATE OF DELAWARE                     )
                                      )     I.D. No. 1407018228 RRC
      v.                              )
                                      )
MICHAEL J. ATKINSON,                  )
                                      )
                  Defendant.          )


                       Submitted: August 12, 2015
                       Decided: October 23, 2015

            On Defendant’s Motion for Postconviction Relief.
                    SUMMARILY DISMISSED.

                                ORDER
James K. McCloskey, Esquire, Deputy Attorney General, Department of
Justice, Wilmington, Delaware, Attorney for the State.

Michael J. Atkinson, Wilmington, Delaware, pro se.

COOCH, R.J.

     This 23rd day of October, 2015, upon consideration of Defendant’s
Motion for Postconviction Relief, it appears to the Court that:

      1.    On March 25, 2015, this Court accepted Michael J. Atkinson’s
            (“Defendant”) guilty plea for Assault First Degree and
            Possession of a Deadly Weapon during the Commission of a
            Felony. On June 24, 2015, Defendant was sentenced to 25 years
            at Level V, suspended after two years for 23 years Level IV
            Halfway House, suspended after six months for Level IV Home
            Confinement, suspended after six months for 18 months at
            Level III for Assault First Degree, and six years at Level IV for
              Possession of a Deadly Weapon During the Commission of a
              Felony.

       2.     On July 27, 2015, Defendant filed the instant Motion pursuant
              to Superior Court Rule 61. Defendant asserts two grounds in his
              Motion. First, he claims that counsel was ineffective in his
              representation, because his attorney did not represent him
              aggressively. Second, Defendant claims that his guilty plea was
              coerced, because he claims to have been mislead into thinking
              his family wanted him to plead guilty.

       3.     Defendant’s argument of ineffective assistance of counsel is
              without merit. Defendant’s argument supporting this claim is
              grounded in the assertion that his appointed counsel acted
              timidly and never investigated his case prior to the plea
              agreement.1

       4.     To successfully bring an ineffective assistance of counsel claim,
              a claimant must demonstrate: (1) that counsel’s performance was
              deficient; and (2) the deficiencies prejudiced the claimant by
              depriving him or her of a fair trial with reliable results. 2 To
              prove counsel’s deficiency, a defendant must show that counsel’s
              representation fell below an objective standard of
              reasonableness.3 Moreover, a defendant must make concrete
              allegations of actual prejudice and substantiate them or risk
              summary dismissal.4 “[A] court must indulge a strong
              presumption that counsel's conduct falls within the wide range of
              reasonable professional assistance.”5 A successful Sixth
              Amendment claim of ineffective assistance of counsel requires a
              showing “that there is a reasonable probability that, but for
              counsel’s unprofessional errors, the result of the proceeding
              would have been different.”6 Furthermore, when a defendant
              voluntarily signs a plea agreement, that defendant is “bound by



1
  Def.’s Mot. for Postconviction Relief at 3.
2
  Strickland v. Washington, 466 U.S. 668, 688 (1984).
3
  Id. at 667-68.
4
  Wright v. State, 671 A.2d 1353, 1356 (Del. 1996).
5
  Strickland, 466 U.S. at 689.
6
  Id. at 694.
                                           2
               those statements in the absence of clear and convincing proof to
               the contrary and he bears the burden of presenting such proof.” 7

       5.      Defendant’s contentions that counsel met with the Defendant
               only once before the guilty plea and did not represent him
               “zealously” are vague, conclusory, and do not satisfy either
               prong of Strickland. Defendant has failed to substantiate any
               concrete showing of actual prejudice. Therefore, without more,
               this Court can find no basis for relief on Defendant’s claim.

       6.      Next, Defendant contends that defense counsel coerced
               Defendant into taking the guilty plea.8 Defendant asserts that
               counsel stated this was the “plea his family wanted,” but counsel
               allegedly never spoke with Defendant’s family. This contention
               is also without merit. During the plea colloquy, Defendant stated:

                       THE COURT: Have you freely and voluntarily decided
                       to plead guilty to the charges listed in your written plea
                       agreement?

                       THE DEFENDANT: Yes, sir.

                       THE COURT: Have you been promised anything that’s
                       not stated in your written plea agreement?

                       THE DEFENDANT: No, sir.

                       THE COURT: Has your lawyer, the State, or anyone
                       threatened or forced you to enter this plea?

                       THE DEFENDANT: No, sir. . . .

                      THE COURT: Do you understand that what’s being done
                      today is final, meaning that you will not be able to come
                      back at any later time to seek to withdraw this guilty plea?

                       THE DEFENDANT: Yes, sir.9
7
  Smith v. State, 1990 WL 1475 at* 1 (Del. Supr. Jan. 4, 1990) (citing State v. Insley, 141
A.2d 619, 622 (Del. 1958).
8
  Def.’s Mot. for Postconviction Relief at 3.
9
  Tr. of Plea Hr’g at 4, 8.
                                             3
      7.    During the plea colloquy Defendant stated that his decision to
            enter a guilty plea was done without force or coercion.
            However, now Defendant claims that he was coerced into
            entering his plea. Defendant has failed to prove by clear and
            convincing evidence that he should not be bound by his
            admission of guilt in the plea agreement. Without more than
            the simple assertion that Defendant was coerced, this Court
            cannot find merit in his claim.

Therefore, Defendant’s Motion for Postconviction Relief is DENIED.


      IT IS SO ORDERED.

                                                ______________________
                                                  Richard R. Cooch, R.J.

cc:   Prothonotary
      Investigative Services
      Michael J. Atkinson




                                     4